United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-2007
                      ___________________________

                                Rev. Tom Brown

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Arkansas Department of Finance and Administration; Loretta Turner, Northwest
Arkansas District Manager for the Revenue Division of the Arkansas Department
                       of Finance and Administration

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                         Submitted: January 31, 2017
                           Filed: February 3, 2017
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       The Reverend Tom Brown appeals after the district court1 granted summary
judgment to defendants on his claims that they violated his free speech and religious-
rights protected by the First Amendment of the United States Constitution, the
Religious Freedom Restoration Act, and the Arkansas Religious Freedom Restoration
Act. His claims were based on a challenge to an Arkansas Department of Finance and
Administration policy prohibiting, inter alia, collecting signatures on petitions at State
revenue offices located on leased property.

       After carefully reviewing the record and the parties’ arguments on appeal, we
conclude that summary judgment was warranted. See Beaulieu v. Ludeman, 690 F.3d
1017, 1024 (8th Cir. 2012) (standard of review). Specifically, we conclude that the
undisputed evidence showed that the private property immediately surrounding the
revenue office where Brown solicited signatures was a nonpublic forum, see United
States v. Kokinda, 497 U.S. 720, 726-29 (1990) (plurality opinion) (interior sidewalk
on postal service property leading from parking area to front door of post office was
nonpublic forum); Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 802
(1985) (“government does not create a public forum by inaction or by permitting
limited discourse, but only by intentionally opening a nontraditional forum for public
discourse”); that the policy was reasonably related to the State’s interest in running
revenue offices, and was viewpoint neutral, see Kokinda, 497 U.S. at 730 (nonpublic
forum speech regulation must be reasonable and “not an effort to suppress expression
merely because public officials oppose the speaker’s view”); Initiative & Referendum
Inst. v. United States Postal Serv., 685 F.3d 1066, 1069, 1073 (D.C. Cir. 2012) (ban
on collecting signatures on post office interior sidewalk was facially reasonable and
valid); and that the policy neither interfered with the free exercise of his religion, nor
substantially burdened a sincere religious exercise or belief of Brown’s. Accordingly,
we affirm. See 8th Cir. R. 47B.


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                           -2-